TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00663-CR


Demetrius Deante Harris a/k/a Arian M. McKinley, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 53986, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Demetrius Deante Harris seeks to appeal from a judgment of conviction for
aggravated robbery.  The trial court has certified that this is a plea bargain case and Harris has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The court has also certified that Harris waived his
right of appeal.  The appeal is dismissed.  See id. rule 25.2(d).


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed for Want of Jurisdiction
Filed:   December 11, 2003
Do Not Publish